                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


JAMES LYNE NICHOLSON,

      Plaintiff,

v.                                              CASE NO. 8:18-cv-1350-T-02AEP

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
                                          /



                                    ORDER

      Before the Court is Plaintiff’s Uncontested Petition for EAJA Fees Pursuant

to 28 U.S.C. § 2312(d) (Dkt. 26). Plaintiff represents that the Commissioner has

no objections. Dkt. 26 ¶ 14. For the following reasons, Plaintiff’s timely motion

for an award of attorney fees is due to be granted.

                                   Attorney Fees

Justification

      The Equal Access to Justice Act (“EAJA”) provides that attorney fees,

expenses, and costs shall be awarded to the prevailing party. 28 U.S.C. §

2412(d)(1)(A) (“[A] court shall award to a prevailing party other than the United
States fees and other expenses, in addition to any costs awarded pursuant to

subsection (a), incurred by that party . . . unless [two circumstances exist]”.). To

justify an award of fees under the EAJA, the claimant must (1) be a prevailing

party in a non-tort suit involving the United States; (2) file a timely application for

attorney fees; and (3) possess a net worth of less than $2 million at the time the

complaint was filed. 28 U.S.C. § 2412(d)(1)(A) (non-tort cases); § 2412(d)(1)(B)

(timeliness); § 2412(d)(2)(B) (net worth). In addition to the requirements for the

claimant, there cannot be any special circumstances that would make the award of

fees unjust, and the Commissioner’s position must not be “substantially justified.”

28 U.S.C. § 2412(d) (1)(A).

      Plaintiff, having obtained a “sentence four” reversal of a denial of benefits

and remand, is a “prevailing party.”1 Shalala v. Schaefer, 509 U.S. 292, 300-02

(1993). In light of the lack of opposition to the fees sought, the Court will not find

that the Commissioner’s position was substantially justified. Nor are there special

circumstances which would make the award unjust. Plaintiff’s net worth was less

than $2,000,000 when this proceeding was filed. Dkt. 26 ¶ 8. Thus, an award of

his attorneys’ fees is appropriate.




      1
          See docket 25 (judgment reversing Commissioner’s decision).

                                           -2-
Amount

      The EAJA requires that the amount of attorney fees be “reasonable.” 28

U.S.C. § 2412(d)(2)(A). The standard by which to determine the amount is

explained in the EAJA as follows:

             The amount of fees awarded . . . shall be based upon
             prevailing market rates for the kind and quality of the
             services furnished . . .[and] attorney fees shall not be
             awarded in excess of $125 per hour unless the court
             determines that an increase in the cost of living or a
             special factor, such as the limited availability of qualified
             attorneys for the proceedings involved, justifies a higher
             fee.

Id.

      The motion reflects that Plaintiff’s attorneys’ rates are $202.50 per hour for

2018, and $203.75 per hour for 2019. Dkt. 26 at 21-23.2 As these rates are higher

than the statutory maximum, Plaintiff’s attorneys are seeking a cost of living

adjustment. The Commissioner does not object to the requested rate. The Court

finds these hourly rates reasonable and the cost of living adjustment warranted.3




      2
         An additional 6.8 hours were incurred by a second attorney and in preparing this
fee petition. Time spent preparing the fee request is compensable. Jean v. Nelson, 863
F.2d 759, 778-80 (11th Cir. 1988), aff’d 496 U.S. 154 (1990).
      3
        Were these hourly rates contested, the Court’s determination regarding the
reasonableness of the rate might or might not be different.

                                           -3-
The Court also finds reasonable the number of hours, 39.50 hours, spent on the

case. The Court thus finds that $8,005.38 is a reasonable amount for attorney fees.

      Accordingly, it is ORDERED AND ADJUDGED:

      1)     The Motion for EAJA Fees (Dkt. 26) is granted. Plaintiff is awarded

attorney fees in the total amount of $8,005.38. If the United States Department of

Treasury determines that Plaintiff does not owe a federal debt, then pursuant to

Plaintiff’s assignment of EAJA fees (Dkt. 26-1), the fees may be paid directly to

Plaintiff’s counsel.

      2)     The Clerk of Court shall enter judgment in favor of Plaintiff and

against Defendant in the total amount of $8,005.38 for attorneys’ fees.

      DONE AND ORDERED at Tampa, Florida, on July 15, 2019.



                                        s/William F. Jung
                                      WILLIAM F. JUNG
                                      UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record




                                        -4-
